 Case 2:21-cv-02066-PKH Document 14                  Filed 06/03/21 Page 1 of 1 PageID #: 39




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

JOSHUA BRIDGES                                                                           PLAINTIFF

v.                                     No. 2:21-CV-02066

LIEUTENANT CARRIE DOWDY, et al.                                                      DEFENDANTS

                                              ORDER

       The Court has received a report and recommendation (Doc. 12) from Chief United States

Magistrate Judge Mark E. Ford.         Plaintiff has filed objections (Doc. 13).      The Magistrate

recommends that the Court dismiss Plaintiff’s complaint pursuant to Rule 41(b) based on

Plaintiff’s failure to prosecute his case, failure to obey an order of the Court, and failure to comply

with Local Rule 5.5(c)(2). None of Plaintiff’s objections address the report and recommendations,

however, the Court has conducted de novo review of the report and recommendation. 28 U.S.C.

§ 636(b)(1). The Court finds the report and recommendation is proper, contains no clear error,

and is ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that Plaintiff’s complaint is DISMISSED WITHOUT

PREJUDICE pursuant to Rule 41(b).

       IT IS SO ORDERED this 3rd day of June, 2021.


                                                               /s/P. K. Holmes, III
                                                               P.K. HOLMES, III
                                                               U.S. DISTRICT JUDGE
